                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


KAIFI LLC
                        Plaintiff,

       v.                                           Case No. 2:20-cv-281-JRG

                                                    JURY TRIAL DEMANDED

                                                    Honorable Rodney Gilstrap

T-MOBILE US, INC. and
T-MOBILE USA, INC.,

                        T-Mobile.



        PLAINTIFF’S NOTICE OF DESIGNATION OF NEW LEAD COUNSEL

       PLEASE TAKE NOTICE that the following attorney of record for Plaintiff KAIFI LLC

is designated as Lead Counsel effective immediately:

       Rebecca Carson
       Cal. Bar No. 254105 (admitted PHV)
       IRELL & MANELLA, LLP
       840 Newport Center Drive, Suite 400
       Newport Beach, CA 92660
       Telephone: 949-760-0991
       Facsimile: 949-760-5200
       Email: rcarson@irell.com


Dated: June 23, 2021.                        Respectfully submitted,

                                             /s/ Robert Christopher Bunt

                                             Enoch H. Liang
                                             Cal. Bar No. 212324 (admitted in E.D. Texas)
                                             Michael J. Song
                                             Cal. Bar No. 243675 (admitted in E.D. Texas)
                                             LTL ATTORNEYS LLP
                                             300 S. Grand Ave., 14th Fl.
                                                1
Los Angeles, California 90071
Telephone: (213) 612-8900
Facsimile: (213) 612-3773
Email: enoch.liang@ltlattorneys.com
Email: michael.song@ltlattorneys.com

Robert Christopher Bunt
Texas Bar No. 00787165
PARKER, BUNT & AINSWORTH PC
100 E. Ferguson St., Suite 418
Tyler, Texas 75702
Telephone: (903) 531-3535
Email: rcbunt@pbatyler.com

Jason Sheasby
Cal. Bar No. 205455 (admitted PHV)
IRELL & MANELLA, LLP
1800 Avenue of the Stars, Suite 900 Los
Angeles, CA 90067
Telephone: (310) 277-1010
Facsimile: (310) 203-7199
Email: jsheasby@irell.com

Rebecca Carson
Cal. Bar No. 254105 (admitted PHV)
IRELL & MANELLA, LLP
840 Newport Center Drive, Suite 400
Newport Beach, CA 92660
Telephone: 949-760-0991
Facsimile: 949-760-5200
Email: rcarson@irell.com
LEAD ATTORNEY

Andrew Y. Choung
Cal. Bar No. 203192 (admitted in E.D. Texas)
Erica J. Van Loon
Cal. Bar No. 227712 (admitted in E.D. Texas)
Aaron M. Brian
Cal. Bar No. 213191 (admitted in E.D. Texas)
Jennifer Hayes
Cal. Bar No. 241533 (admitted in E.D. Texas)
Nixon Peabody LLP
300 South Grand Avenue, Suite 4100
Los Angeles, CA 90071-3151
213-629-6166
   2
                                           213-629-6011 Facsimile
                                           achoung@nixonpeabody.com
                                           evanloon@nixonpeabody.com
                                           jenhayes@nixonpeabody.com
                                           abrian@nixonpeabody.com

                                           Attorneys for Plaintiff KAIFI LLC


                                CERTIFICATE OF SERVICE
       I certify that the foregoing document was filed electronically on June 23, 2020 pursuant

to Local Rule CV-5(a) and has been served on all counsel who have consented to electronic

service.

                                          /s/ Robert Christopher Bunt
                                          ROBERT CHRISTOPHER BUNT




                                              3
